Citation Nr: 1747515	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine. 

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned in July 2016, and a transcript of that hearing is of record.  In July 2017, the Veteran's attorney requested an additional hearing before the Board, offering no explanation as to why the July 2016 hearing was inadequate.  Therefore, as he has already testified on these matters and has offered no good cause as to why he should be afforded a second hearing, that motion is denied.  38 C.F.R. § 20.700(a).  He is welcome to submit any additional argument or evidence relating to his claim in written form.  

The Board remanded this appeal in July 2014, March 2016, and March 2017.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2017 remand, the Board directed the AOJ to obtain updated treatment records and afford the Veteran an updated examination.  

The Veteran was scheduled for a VA examination on June 9, 2017, however he did not report.  In August 2017, the Veteran requested to reschedule the examination, stating that he missed the June 2017 appointment because he never received notice.  See August 2017 Report of Contact.  Given these facts, the Board finds that a remand is necessary to schedule him for another examination, as well as a retrospective opinion on the measurements required by 38 C.F.R. § 4.59.  Updated VA treatment records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2).

Furthermore, action on the TDIU claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

      1.  Obtain all outstanding VA medical records.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his thoracolumbar spine disability.  The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible. 

The thoracolumbar spine should be tested in both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner must also provide an opinion as to the range of motion throughout the appeal period (since April 2011) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight bearing, (4) in nonweight bearing.  A rationale for any opinions expressed should be set forth.

In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

The examiner is also requested to comment on any occupational impact caused by the thoracolumbar spine disability.

3.	Then, after taking any additional development deemed necessary,  readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

